Title: To Thomas Jefferson from Orchard Cook, 27 January 1806
From: Cook, Orchard
To: Jefferson, Thomas


                        
                            Monday Eve 27th Jany
                        
                        Will the President of U.S. be pleas’d to receive the enclosd Letter from another applicant for the Bath
                            Collectorship through the medium of his obligd Servt.
                        
                            Orchard Cook
                            
                        
                    